Citation Nr: 1825275	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-06 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for degenerative disc disease of the lumbar spine, also claimed as sacroiliac joint injury.  

REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel






INTRODUCTION

The Veteran had active military service in the U.S. Navy from November 11, 1977 to December 2, 1977.  

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In the Veteran's February 2014 VA Form 9, substantive appeal, he requested a Travel Board hearing.  The Veteran's hearing was scheduled for January 23, 2018.  However, on January 10, 2018, the Veteran requested to cancel his hearing until he hired an attorney.  In February 2018, VA sent the Veteran a letter to clarify whether the Veteran still wanted to have a hearing.  To this date, the Veteran has not responded, and there is no VA Form 21-22a reflecting appointment of an attorney.  As such, the Board finds that the Veteran does not desire a hearing before the Board.    


REMAND

The Board observes that lots of evidence was received following the issuance of the January 2014 statement of the case, which was the last adjudication on the matter.  This evidence appears pertinent to the issue on appeal.  As no waiver has been received, and as the Board has tried to contact the Veteran in connection with clarifying his hearing request to no avail, the Board finds that a remand for RO consideration of this evidence in the first instance is necessary.  38 C.F.R. § 20.1304(c).

Accordingly the matter is remanded for issuance of a supplemental statement of the case.  After the action has been completed, such should be returned to the Board if otherwise in order.


	(CONTINUED ON NEXT PAGE)





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals







